UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1138



ALEXEI VALERI SOLDATOV,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


                              No. 06-1885



ALEXEI VALERI SOLDATOV,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petitions for Review of Orders of the Board of Immigration
Appeals. (A97-933-454)


Submitted:   March 14, 2007                 Decided:   April 27, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Paul V. LiCalsi, Jacob Inwald, SONNENSCHEIN, NATH & ROSENTHAL, LLP,
New York, New York, for Petitioner. Peter D. Keisler, Assistant
Attorney General, James A. Hunolt, Senior Litigation Counsel, Janet
A. Bradley, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Alexei Valeri Soldatov, a

native and citizen of Moldova, seeks to challenge two decisions of

the Board of Immigration Appeals (“Board”).       In No. 06-1138,

Soldatov challenges the Board’s order affirming the immigration

judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture.

Because the Board affirmed the immigration judge’s order without

opinion, we treat the immigration judge’s reasoning as that of the

Board’s in our review.   8 C.F.R. § 1003.1(e)(4) (2006); Haoua v.

Gonzales, 472 F.3d 227, 231 (4th Cir. 2007).

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Soldatov fails to show that the evidence compels a

contrary result.   Accordingly, we cannot grant the relief that he

seeks.

          Additionally, we uphold the immigration judge’s denial of

Soldatov’s request for withholding of removal. “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding


                               - 3 -
of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).   Because Soldatov fails to show that

he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

           Soldatov did not present an argument concerning the

denial of protection under the Convention Against Torture to the

Board.   (JA 11-60).   This court lacks jurisdiction over any claim

that was not administratively exhausted.     8 U.S.C. § 1252(d)(1)

(2000); Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359 n.2 (4th

Cir. 2006) (citing Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th

Cir. 2004)).

           Finally, in No. 06-1885, Soldatov petitions for review of

a decision of the Board denying his motion to reopen removal

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Soldatov’s motion to reopen.      See 8 C.F.R. § 1003.2(a) (2006);

Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir. 2006), cert. denied,

127 S. Ct. 1147 (2007).

           Accordingly, we deny the petitions for review for the

reasons stated by the Board.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITIONS DENIED


                                 - 4 -